Citation Nr: 1533439	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date prior to December 29, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to December 27, 2012 for the grant of service connection for scars, residual of open reduction, facial fractures with placement of titanium plate.

3.  Entitlement to an effective date prior to December 27, 2012 for the grant of service connection for facial neuropathy, trigeminal nerve distribution, left.

4.  Entitlement to an initial disability rating in excess of zero percent for residuals of a nasal fracture from April 21, 2007 to December 19, 2012.  

5.  Entitlement to an initial disability rating in excess of 10 percent for facial neuropathy, trigeminal nerve distribution.

6.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.

7.  Entitlement to an initial disability rating in excess of 10 percent for herniated nucleus pulposus L5-S1 from April 21, 2007 to December 5, 2012.

8.  Entitlement to an initial disability rating in excess of 10 percent for left lumbar radiculopathy from April 21, 2007 to December 5, 2012.

9.  Entitlement to an initial disability rating in excess of zero percent for anosmia (claimed as loss of smell) from April 21, 2007 to August 25, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona and Newark, New Jersey.  The case is currently under the jurisdiction of the Newark RO.   

As pertinent to this decision, in a March 2008 rating decision the RO granted service connection effective April 21, 2007, for the following disabilities: facial neuropathy, trigeminal nerve distribution, with an initial rating of 10 percent; migraine headaches, with an initial rating of 10 percent; herniated nucleus pulposus, L5-S 1, with an initial rating of 10 percent; for lumbar radiculopathy, left, with an initial rating of 10 percent; residuals of nasal fracture with septal perforation, with an initial rating of zero percent; and, anosmia with an initial rating of zero percent.  The Veteran perfected an appeal as to the initial disability ratings assigned.

Also on appeal is a November 2011 rating decision, the RO granted service connection for PTSD and assigned an initial rating 10 percent rating effective December 29, 2010.  The RO subsequently increased the initial rating to 70 percent, and only the effective date of service connection is on appeal before the Board.

Finally, also on appeal is an April 2013 rating decision in which the RO granted service connection for facial neuropathy, trigeminal nerve distribution, left, with an initial rating of 10 percent, effective December 27, 2012, and granted service connection for scars, residual of open reduction, facial fractures with placement of titanium plate with an initial rating of 0 percent effective December 27, 2012.   The rating decision also continued a 10 percent initial rating for facial neuropathy, trigeminal nerve distribution, right V2 nerve; continued a 10 percent initial rating for migraine headaches; increased the initial rating for herniated nucleus pulposus, L5-S1, from 10 to 40 percent, effective December 6, 2012; increased the initial rating for lumbar radiculopathy, left, from 10 to 20 percent, effective December 6, 2012; increased the initial rating for residuals of nasal fracture with septal perforation, from 0 to 10 percent, effective December 20, 2012; and, increased the initial rating for anosmia from 0 to 10 percent, effective August 26, 2010.  The Veteran appealed the "effective dates" of the initial ratings but is actually appealing the initial ratings assigned, as clarified in a September 2014 letter from his representative.  The Veteran is also appealing the effective dates of service connection for facial neuropathy and for scars.

Although the Veteran initially requested a hearing before the Board in February 2010, on his behalf his representative later withdrew that request in a May 2013 letter.

The issues of entitlement to an effective date prior to December 27, 2012 for the grant of service connection for scars, residual of open reduction, facial fractures with placement of titanium plate, and for facial neuropathy, trigeminal nerve distribution, left; and the issues of entitlement to higher initial disability ratings for the disabilities enumerated on page one and two, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran first filed a claim for service connection for PTSD in May 2007 within one year of discharge from active service on April 20, 2007.
 
2.  In a July 2008 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal that rating decision, and new and material evidence was not received within one year of its issuance. 

3. Following the issuance of the July 2008 rating decision, the Veteran first submitted an application to reopen a claim for service connection for PTSD in May 2010; and a November 2011 rating decision granted service connection for PTSD effective December 29, 2010.
 
4.  Relevant service treatment records, that had not been associated with the claims file when VA first decided the claim in July 2008, were received and associated with the claims file In November 2013.  


CONCLUSION OF LAW

The criteria are met for an earlier effective date of April 21, 2007, but no earlier, for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(a), (b), and (c), 3.160(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

Below the Board grants an effective date of April 21, 2007 for service connection for PTSD, which is the day following separation from active service.  As the effective date may not be earlier than the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service, an earlier effective date is not feasible and the Veteran has been granted the greatest benefit allowable under VA law and regulations.  See 38 C.F.R. § 3.400(b)(2).  Therefore further notice or assistance is not necessary under 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159(b), (c) (2014).  

II.  Entitlement to an Earlier Effective Date for Service Connection for PTSD

The Veteran asserts entitlement to an effective date prior to December 29, 2010 for service connection for PTSD.

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of §20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  
 
Notwithstanding any other section of 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section (38 C.F.R. § 3.156(a)).  See 38 C.F.R. § 3.156(c)(1).  

Under 38 C.F.R. § 3.156(c), such records include, but are not limited to: 
(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; and
(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. 
38 C.F.R. § 3.156(c)(1).

38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Under 38 C.F.R. § 3.156(c)(4), a retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.

The Veteran's date of separation from service is April 20, 2007.  On May 17, 2007, within one year of separation, he submitted his formal application for compensation, VA Form 21-526, claiming service connection for PTSD/depression.  

Following the Veteran's original formal claim received in May 2007, the RO denied service connection for PTSD in a July 2008 rating decision, on the basis that although there was a diagnosis of PTSD, the evidence was insufficient as to corroboration of the requisite stressor.  

The Veteran did not submit a notice of disagreement within one year of the July 2008 rating decision; and no new and material evidence was received within the appeal period; therefore, on that basis the RO later determined that this rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

On file is a letter dated May 19, 2010 to the RO in Newark, New Jersey, from the Veteran's representative, in which the representative states that the letter should be considered an informal claim to reopen the Veteran's PTSD service connection claim.  The back of the letter is date stamped by the RO as received on December 29, 2010.

In a November 2011 rating decision, the RO granted service connection for PTSD with an evaluation of 10 percent.  The RO assigned an effective date of December 29, 2010, on the basis that the RO received the Veteran's reopened claim on that date, as evidenced by the date stamp of December 29, 2010.

The Veteran's representative filed a notice of disagreement on the Veteran's behalf in December 2011 with respect to the 10 percent rating and the assigned effective date for service connection.  Notably, the Veteran did not perfect an appeal for a higher initial disability rating for PTSD.  In that notice of disagreement, the representative stated that the claim had been filed May 19, 2010, along with the certified delivery confirmation.  

Associated with the notice of disagreement, the representative sent a copy of the informal claim dated May 19, 2010 and addressed to the RO at 20 Washington Place, in Newark, New Jersey; along with a letter from the U.S. Postal Service dated May 31, 2010.  The May 31, 2010 U.S.P.S letter stated that a Certified Mail item number (a 20 digit number contained in the U.S.P.S. letter) was delivered to "20 Washington" in Newark, New Jersey on May 24, 2010 at 1:44 pm.  

That Certified Mail item number contained in the U.S.P.S. letter, is the same 20 digit number stamped on the front of the letter dated May 19, 2010, which was received by the RO as the claim for service connection for PTSD, and which was date stamped by the RO on the back as received December 29, 2010.  

Thus, there is clear evidence that following the rating decision in July 2008, the RO received the letter containing the claim to reopen on May 24, 2010, as verified by the U.S.P.S.  On that basis, an effective date for service connection for PTSD of May 24, 2010 would be warranted, as that date must be considered the date of claim to reopen.  See 38 C.F.R. § 3.1 ("'Date of receipt' means the date on which a claim, information or evidence was received in the Department of Veterans Affairs.")

However, review of the claims file shows that an earlier effective date of April 21, 2007 is warranted for service connection for PTSD.  A significant number of service treatment records were associated with the claims file in November 2013.  These service medical records are related to claimed in-service events and injury associated with the reported stressors linked to the claimed PTSD.  These records are relevant to the question of stressor verification, which was the reason for the denial in the July 2008 rating decision.  These service treatment records show treatment following the significant head injury sustained by the Veteran resulting in multiple fractures and service connected disabilities.  These records existed at the time of the July 2008 rating decision but had not been associated with the claim file at that time when VA first decided the claim.  

Therefore, the Board must reconsider the finally adjudicated claim denied in July 2008, and assign an effective date as authorized by provisions applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3).  

The Veteran's date of separation from service is April 20, 2007.  In May 2007, within one year of separation, he submitted his formal application for compensation, VA Form 21-526, claiming service connection for PTSD/depression.  

The service treatment records associated with the claims file in November 2013 provide evidence relevant to the question of stressor verification referable to the PTSD claim.  A September 2007 VA examination report shows a diagnosis of PTSD, and, in combination with the service treatment records, shows that service connection was warranted the day following separation from active service.  

Based on the foregoing, as the original claim was received within one year of separation from service on April 20, 2007, an effective date of April 21, 2007, but not earlier, is warranted for service connection for PTSD.  38 C.F.R. § 3.400(b)(2).  

 
ORDER

An effective date of April 21, 2007, for the award of service connection for PTSD, is granted.


REMAND

A letter dated in October 2014 to the RO from the State of New Jersey, Department of Labor and Workforce Development, Division of Disability Services, shows that the Veteran had applied for disability under provisions of the Social Security Act.  The letter requested the RO to provide information of outpatient treatment for the period from September 2011 to August 2014. 

Review of the record does not show that VA has requested any Social Security Administration (SSA) records that may be available from SSA as associated with the Veteran's claim for SSA disability benefits.  

Any SSA records associated with a SSA disability benefits claim that may pertain to the Veteran's initial rating claims and his claims for an earlier effective date for service connection for scars, residual of open reduction, facial fractures with placement of titanium plate; and facial neuropathy, trigeminal nerve distribution, left.  Such records must be obtained as they are at least potentially relevant to these claims.  Accordingly, these claims must be remanded in order for VA to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Notably, the claim for an earlier effective date for service connection for PTSD, which is decided above, has been granted an effective date of April 21, 2007, which is the day following separation from active service.  As the effective date may not be earlier than the day following separation from active service, a remand in this case is unnecessary for this claim.  See 38 C.F.R. § 3.400.
 
Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records related to the Veteran's 2014 claim for SSA disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses must be fully documented in the claims file.

2.  Then readjudicate the appeal.  If a benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


